     Case 3:18-cv-01640-MMA-LL Document 40 Filed 04/20/20 PageID.529 Page 1 of 2


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID HUERTA,                                        Case No.: 18cv1640-MMA (LL)
12                                      Plaintiffs,
                                                          ORDER DIRECTING CLERK OF
13   v.                                                   COURT TO FILE PLAINTIFF’S
                                                          OPPOSITION BRIEF;
14   NIELSEN, et al.,
15                                    Defendants.         [Doc. No. 38-1]
16
                                                          VACATING MOTION HEARING
17
18         Plaintiff David Huerta is a Seized Property Specialist with United States Customs
19   and Border Protection, Department of Homeland Security. He brings this action pro se
20   pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-16, which
21   protects federal employees from discrimination based on race, color, religion, sex, or
22   national origin. Plaintiff alleges that his supervisor racially discriminated and retaliated
23   against him. See Doc. No. 1. The government moves for summary judgment as to all
24   claims. See Doc. No. 33. The government’s motion is currently set for hearing on April
25   27, 2020. As such, Plaintiff’s response in opposition to the motion was due for filing on
26   or before April 13, 2020. See CIVLR 7.1.e.2. To date, the Court has not received any
27   submission from Plaintiff. However, Plaintiff served the government with an opposition
28   brief, which the government has attached as an exhibit to its reply brief. See Doc. No.

                                                      1
                                                                                  18cv1640-MMA (LL)
     Case 3:18-cv-01640-MMA-LL Document 40 Filed 04/20/20 PageID.530 Page 2 of 2


1    38-1. The proof of service accompanying Plaintiff’s opposition brief indicates that he
2    sent a copy of the brief to the Clerk of Court via U.S. Mail. See id. at 13.
3          A summary judgment motion must be decided on the merits, and it “must be
4    denied on no other grounds than that the movant has failed to meet its burden of
5    demonstrating the absence of triable issues.” Henry v. Gill Industries, Inc., 983 F.2d 943,
6    950 (9th Cir. 1993). A substantive response from Plaintiff will assist the Court in
7    performing its duty.
8          Accordingly, in consideration of Plaintiff’s pro se status and what appears to be a
9    good faith attempt to timely submit his opposition brief, the Court ORDERS the Clerk of
10   Court to file Plaintiff’s opposition brief, Doc. No. 38-1, nunc pro tunc to April 7, 2020.
11         The matter is now fully briefed. The Court takes the government’s motion under
12   submission on the papers and without oral argument pursuant to Civil Local Rule 7.1.d.1.
13   See Fed. R. Civ. P. 78(b). The Court VACATES the previously scheduled motion
14   hearing. No appearances are required. The Court will issue a written ruling in due
15   course.
16         IT IS SO ORDERED.
17   DATED: April 20, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                    18cv1640-MMA (LL)
